DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species B in the reply filed on May 19th, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 17, 23, 25-27, 30, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doubler (U.S. Publication 2015/0201972).
	Doubler discloses a device (see Figures 1-28) comprising a bone anchoring element (12), a receiving part (28), a pressure element (82), and a retaining element (a single element 100). The bone anchoring element includes a head and a shank for anchoring to a bone. The receiving part (for example see Figures 2, 17, 19, 21, 23, and 26) includes a first end, a second end, a central axis extending through the first end and second end, a recess at the first end for receiving a rod, and an accommodation space for accommodating the head of the bone anchoring element, wherein the receiving part is pivotable relative to the bone anchoring element such that an angle between the central axis of the receiving part and the shank axis of the bone anchoring element is adjustable. The pressure element is positionable at least partially in the accommodation space to exert pressure on the head of the bone anchoring device, wherein the pressure element is insertable into the receiving part from the first end by rotating the pressure element relative to the receiving part. The retainer element that is separable from the pressure element and positionable at least partially in the accommodation space, wherein the retainer element comprises a spring, wherein when the head, the pressure element, and the retainer element are in the receiver part, the spring is located circumferentially on one side of the head without extending to an opposite side of the head, and is configured to expand and compress at least partially in a radially direction to hold a position of the head in the receiving part and wherein the spring is slightly inclined with respect to the central axis. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Doubler (U.S. Publication 2015/0201972) in view of Doherty (U.S. Publication 2005/0154391).
 	Doubler discloses the invention as claimed (see above) except for the shank axis being pivotable to a greater angle in a first radial direction than in a second radial direction relative to the central axis. Doherty teaches a device comprising a receiving element (40) including a central axis (46) and a bone anchoring element received within the receiving element including a head and a shank (18) including a shank axis (22) pivotable relative to the central axis, wherein the shank axis is pivotable to a greater maximum angle in a first radial direction than in a second radial direction relative to the central axis (for example see Figures 9 and 10) in order to facilitate placement of the device relative to anatomy. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Doubler wherein the shank axis is pivotable to a greater maximum angle in a first radial direction than in a second radial direction relative to the central axis in view of Doherty in order to facilitate placement of the device relative to anatomy. 
Allowable Subject Matter
Claims 25-32 are allowed.
Claims 7, 15, and 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775